Title: From George Washington to William Livingston, 28 April 1779
From: Washington, George
To: Livingston, William



Sir,
Head Quarters Middle Brook April 28th 1779

I have the honor to inclose your Excellency extracts of three letters I have just received—one from a confidential correspondent at New York of the 25th another from General Maxwell, inclosing that, of the 27th and another from Lt Col. Ford stationed in Monmouth County of the 26th. From the correspondence of time and circumstances, it appears that the troops mentioned in these different letters are the same. Their objects probably were to cut off Colonel Fords detachment obtain supplies and plunder the inhabitants. They may however possibly have it in view to establish a post in that quarter for the purposes of encouraging the disaffected, drawing provisions and forage from the adjacent country and engaging recruits to their corps of levies.
I thought it necessary to apprize your Excellency of the movement whatever may be its design. I have the honor to be With perfect respect & esteem Yr Excellency’s Most Obedt servant.
P.S. Your favour of the 24th is received.